Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see REMARKS, filed December 23, 2020, with respect to claims 1-20 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Lipsanen et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luman et al. (US 2003/0037125 A1) in view of Chia et al. (US 2012/0039326 A1), and in further view of Lipsanen et al. (US 2005/0097595 A1).
Consider claims 1, 16 and 20, Luman et al. show and disclose a method {a computer program product embodied on a non-transitory computer readable medium; a system comprising: a memory system; and a processing circuit coupled to the memory system} comprising: establishing a network (devices set up the network in order to distribute functional tasks amongst the various devices [fig. 6, paragraph 14]); connecting a plurality of devices to the network (enable a plurality of individual electronic devices to establish with each other, through wireless technology, a virtual device comprised of a dynamic, distributed network [paragraph 14]), the plurality of devices including a master device (a master device is identified by the network devices based on the capabilities of the master device [paragraph 33]).
However, Luman et al. fail to specifically disclose limiting access to the network to a predetermined period of time for one or more of the plurality of devices, where the master device is exempt from the limiting.
In the same field of endeavor, Chia et al. show and disclose limiting access to the network to a predetermined period of time for one or more of the plurality of devices, where the master device is exempt from the limiting (an Authorization Authority will reside in a mobile device {master}; the mobile device may be a personal handheld device which the user with administrator rights is likely to carry around; the user with administrator rights may also be the administrator of the network; A session may be terminated and access control revoked by the Authorization Authority at any point in time; access control may be revoked is when a token expires; when a token expires, the corresponding entry at the database will be deleted [fig. 7, paragraphs 51, 79, 81, 82]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to limit access to the network after expiration of a token as taught by Chia et al. in the system of Luman et al., in order to control access to an ad-hoc access environment. 

In the same field of endeavor, Lipsanen et al. show and disclose detecting that a user of one of the plurality of devices is of a predetermined type; and automatically applying one or more permissions to the device, in response to the detecting (content receiver detects a presence of one or more users in at least one region in which the receivable content may be consumed via the one or more users' wireless communications devices by wireless communications, and determines access rights to receivable content based on the detected one or more users; WCD 210 controls (e.g., restrict or allow) access or consumption of content by the user according to the determined access rights level; comparison of access rights level of the user to the access ratings of received or receivable content [paragraphs 49, 50, 120, 121]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to control access based on the user of the device as taught by Lipsanen et al. in the system of Luman et al., as modified by Chia et al., in order to control access to content. 
Consider claims 3 and 18, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention as applied to claims 1 and 16 above, respectively, and in addition, Luman et al. further disclose transferring content from one or more of the plurality of devices to the master device (all of the devices have shared their identities (e.g., Bluetooth address, IP address) and 
Consider claim 4, and as applied to claim 1 above, Luman et al., as modified by Chia et al., show and disclose the claimed invention except granting permissions to one or more of the plurality of devices, where the permissions are based on a type of content.
In the same field of endeavor, Lipsanen et al. show and disclose granting permissions to one or more of the plurality of devices, where the permissions are based on a type of content (controls (e.g., restrict or allow) access or consumption of content by the user according to the determined access rights level; comparison of access rights level of the user to the access ratings of received or receivable content [paragraph 121]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to control access based on the user of the device as taught by Lipsanen et al. in the system of Luman et al., as modified by Chia et al., in order to control access to content. 
Consider claim 5, and as applied to claim 1 above, Luman et al., as modified by Chia et al., show and disclose the claimed invention except wherein video streams are selectively distributed within the network to devices associated with specific metadata, according to a hierarchy.
In the same field of endeavor, Lipsanen et al. show and disclose wherein video streams are selectively distributed within the network to devices associated with specific metadata, according to a hierarchy (receiving from a remote location a content guide 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide hierarchical structure of receivable content as taught by Lipsanen et al. in the system of Luman et al., as modified by Chia et al., in order to control access to content. 
Consider claim 6, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Luman et al. further disclose wherein the master device controls how and when one or more of the plurality of devices are connected to the network (An electronic device may be capable of wireless communication and/or Bluetooth compliant (or some other wireless standard) but not have the resources or networking software to join in or form a wireless, distributed network; In this case, the device is ignored [fig. 4, paragraphs 29-33]).
Consider claim 8, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention as applied to claim 1 above, and in addition, Luman et al. further disclose wherein each of the plurality of devices are connected to the network only if they contribute to enhancing the network with hardware resources of the device (two devices are close enough to detect each other, the sharability of the device is identified; an electronic device may not have the 
Consider claim 12, and as applied to claim 1 above, Luman et al. show and disclose the claimed invention except wherein the predetermined type of the user of the one of the plurality of devices is a child user.
In the same field of endeavor, Chia et al. show and disclose wherein the predetermined type of the user of the one of the plurality of devices is a child user (both parents may have full access to all the devices, and the child given limited access in order to limit the child's access to playing games on the game console [paragraph 71]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to limit access to devices in the network as taught by Chia et al. in the system of Luman et al., in order to control access to an ad-hoc access environment. 

Claims 2, 7, 13, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luman et al. (US 2003/0037125 A1) and Chia et al. (US 2012/0039326 A1), in view of Lipsanen et al. (US 2005/0097595 A1), and in further view of Maguire et al. (US 2014/0269614 A1).
Consider claims 2 and 17, and as applied to claims 1 and 16 above, respectively, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except establishing permissions on the network.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to establish rules for accessing a network as taught by Maguire et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to provide restrictions on users of a wireless network. 
Consider claim 7, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except wherein the plurality of devices are limited to a predetermined number within the network.
In the same field of endeavor, Maguire et al. show and disclose wherein the plurality of devices are limited to a predetermined number within the network (restricting access to a maximum number of roaming users [paragraph 41]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to establish rules for maximum number of users as taught by Maguire et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to provide restrictions on users of a wireless network. 
Consider claim 13, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except adjusting settings associated with one or more of the network and a connection of one or more of the plurality of devices to the network.
In the same field of endeavor, Maguire et al. show and disclose adjusting settings associated with one or more of the network and a connection of one or more of the plurality of devices to the network (facilitate security and/or bandwidth consumption control for a unit of a mesh network (e.g., an individual home Wi-Fi network) by establishing rules that place restrictions upon roaming users who wish to connect to their wireless network, such as: restricting access to a maximum bandwidth per device; restricting access by a connection timeout; restricting access to only allow connections by roaming users who also contribute to the access grid by providing their own wireless networks [paragraph 41]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to establish rules for restricting bandwidth in a network as taught by Maguire et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to provide restrictions on users of a wireless network. 
Consider claim 14, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except establishing permissions on the network; granting permissions to one 
In the same field of endeavor, Maguire et al. show and disclose establishing permissions on the network; granting permissions to one or more of the plurality of devices, where the permissions are based on a type of user; and adjusting settings associated with one or more of the network and a connection of one or more of the plurality of devices to the network, wherein the plurality of devices are limited to a predetermined number within the network (facilitate security and/or bandwidth consumption control for a unit of a mesh network (e.g., an individual home Wi-Fi network) by establishing rules that place restrictions upon roaming users who wish to connect to their wireless network, such as: restricting access to a maximum number of roaming users; restricting access to a maximum bandwidth per device; restricting access by a connection timeout; restricting access to only allow connections by roaming users who also contribute to the access grid by providing their own wireless networks [paragraph 41]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to establish rules for accessing a network as taught by Maguire et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to provide restrictions on users of a wireless network. 




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luman et al. (US 2003/0037125 A1) and Chia et al. (US 2012/0039326 A1), in view of Lipsanen et al. (US 2005/0097595 A1), and in further view of Chien et al. (US 2015/0141067 A1).
Consider claim 9, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except wherein one or more of the plurality of devices are allowed to remain on the network at least as long as they continue to contribute to the network.
In the same field of endeavor, Chien et al. show and disclose wherein one or more of the plurality of devices are allowed to remain on the network at least as long as they continue to contribute to the network (Should any of the mobile devices accept and join the ad hoc grouping, the users may act as a cohesive unit and bid to achieve their shared, mutual goal; Some ad hoc groupings, for example, may require an individual minimum contribution 162 (whether of money, tokens, time, or any other measure); the user may drop out of the ad hoc grouping when her maximum level 166 of contribution is exceeded [abstract, paragraph 52]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to limit access based on user’s contribution as taught by Chien et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to ensure mutual goals in an ad-hoc access environment.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luman et al. (US 2003/0037125 A1) and Chia et al. (US 2012/0039326 A1), in view of Lipsanen et al. (US 2005/0097595 A1), and in further view of Kim et al. (US 2016/0043962 A1).
Consider claim 10, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except wherein each of the plurality of devices are denied access to another network.
In the same field of endeavor, Kim et al. show and disclose wherein each of the plurality of devices are denied access to another network (when multiple gateways are included in the home local area network, multiple logical networks associated with different network identifiers may be generated for the local area network; the access device may only be associated with one logical network at a time, which prevents the access device from accessing network devices of other logical networks within the local area network [paragraph 50]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to prevent access to other logical networks with a LAN as taught by Kim et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to group networked devices. 



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luman et al. (US 2003/0037125 A1) and Chia et al. (US 2012/0039326 A1), in view of Lipsanen et al. (US 2005/0097595 A1), and in further view of Luo et al. (US 2007/0223398 A1).
Consider claim 11, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except wherein the network is visible only to the plurality of devices.
In the same field of endeavor, Luo et al. show and disclose wherein the network is visible only to the plurality of devices (the interaction between the laptop computer and the printer are interactions within the device group are invisible to devices outside the group [paragraph 104]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide that a network is invisible to devices outside of it as taught by Luo et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to control access to a network. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Luman et al. (US 2003/0037125 A1) and Chia et al. (US 2012/0039326 A1), in view of Lipsanen et al. (US 2005/0097595 A1), and in further view of Hill et al. (US 7,239,896 B1).
Consider claim 15, and as applied to claim 1 above, the combination of Luman et al. and Chia et al., as modified by Lipsanen et al., shows and discloses the claimed invention except adding additional master devices to the network by granting abilities of a master device to a plurality of devices that were previously slave devices.
In the same field of endeavor, Hill et al. show and disclose adding additional master devices to the network by granting abilities of a master device to a plurality of devices that were previously slave devices (if the sensor information indicates a crowded area, the process moves to operation 36, where the communication device or devices which received or processed the sensor information preferably alert the master device that another master device needs to be added to the network [abstract, col. 6 lines 13-17]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to adjust network configuration by adding a new master as taught by Hill et al. in the system of Luman et al. and Chia et al., as modified by Lipsanen et al., in order to improve capacity to an ad-hoc access environment. 


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641